Howard, J.:
The defendant Smith is the owner of a building in Mechanic-ville, the second floor of which was arranged for the occupation of tenants, the defendant himself residing at the time of the accident just across a driveway from the building. Extensive alterations were being made and the front stairway leading from the street to the second story had been removed from the center to the southerly side of the building. The defendant Johnson was a sub-contractor doing the carpenter work. The principal contractor had agreed to become responsible for all acts and omissions of himself and the sub-contractors. There was a common hallway; this was littered with mortar, material and such other things as are usual at such times. During the alterations some of the tenants moved out; two tenants remained. There was a hack winding stairway which had not been removed or molested and which was used by the *301tenants while the front stairs were being moved. The common hallway was not lighted, although there was an electric light in one private hallway. At the time of the accident the outline of a person’s body could be seen in the hallway but the floor of the landing could not be seen. A loose door frame had been left at the top of the front stairs leaning against the wall of the building and projecting out over the edge of the top step. The nosing or tread of the top step had not been put on so that the top of the riser was not covered. There were no lights, barricades or warnings in the common hallway, and the tenants had never been cautioned not to use the common hallway or the front stairway. Late in the afternoon of October sixteenth, the day of the accident, the plaintiff entered the appartments of Mrs. Floyd, one of the tenants, going up the front stairway and through the common hallway. Shortly after seven o’clock she started to leave. Mrs. Floyd, the tenant, and a Mrs. Baxter, another guest, accompanied her. The plaintiff walked slowly and carefully, so she says, and reached the front stairs and descended a few steps. Mrs. Baxter who was next behind the plaintiff stepped on something at the head of the stairs which gave way with her, her left heel caught in something, she stumbled and fell against the plaintiff and they both fell together to the bottom of the stairs and were injured.
The plaintiff was nonsuited and is, accordingly, entitled in this court to the most favorable inferences that can reasonably be drawn from the evidence, including every fair deduction from the undisputed facts. (Volosko v. Interurban St. R. Co., 190 N. Y. 206; Gordon v. Ashley, 191 id. 186.) Assuming, therefore, all the facts proven and all the most favorable inferences that can reasonably be drawn from the evidence the question arises, are the defendants or either of them liable ?
Under normal conditions, and independent of any covenant binding him to do so, the landlord of an apartment house is bound to keep the common hallways and stairways in good repair. (McAdam Landl. & Ten. 1233; Dollard v. Roberts, 130 N. Y. 269; Sciolaro v. Asch, 198 id. 77.)
When the landlord undertakes to make repairs or alterations in an apartment house and permits the same to be *302occupied by his tenants while such repairs are going on, he is not released from responsibility, but is held to a higher degree of care, and is hable for the negligent way in which such repairs are made. (McAdam Landl. & Ten. 1254; Sciolaro v. Asch, 129 App. Div. 86.) The law imposes these duties upon the landlord and he cannot delegate them to others, either under normal conditions or while repairs are being made, so as to relieve himself from responsibility.
“ One who is personally bound to -perform a duty cannot relieve himself from the burden of such obligation by any contract which he may make for its performance by another.” (Shear. & Redf. Neg. [5th ed.] § 14; Sciolaro v. Asch, 198 N. Y. 77.) And the landlord owes the same duty of care to the guests of tenants as he does to tenants. (Hilsenbeck v. Guhring, 131 N. Y. 674.)
Assuming all the facts and considering all the inferences arising from the evidence and applying these well-established rules of law, it seems clear that the landlord, the defendant Smith, was liable. He lived only a few feet away from the building, he permitted his tenants to continue to occupy the building while it was being altered, he had never warned them not to use the common hallway or the front stairway, he received rent, he placed no lights in the common hallway and made no arrangements with the contractors to place lights there, he erected no barricades, he permitted the hallway to be littered and obstructed, he did nothing personally, in short, to insure the safety of his tenants and their guests. Had the landlord been put to his defense, perhaps he would have been able to prove his freedom from negligence, but as the case now'stands, his negligence is apparent.
The defendant Johnson, the sub-contractor, apparently paid no attention to the tenants or in any manner considered their safety. He had been working in the building two weeks and in the common hallway, and it must be presumed that he knew the apartments were occupied. Notwithstanding this he left the hallway littered and obstructed. He erected no barricade, he placed no light or lantern on the obstacles, he posted no warning notices, he failed to observe the most simple and ordinary precautions — in fact he did nothing whatever to *303guard against accidents. Under these circumstances there can be no doubt of his negligence.
“ The law imposes on a person engaged in the prosecution of any work an obligation to perform it in such a manner as not to endanger the lives or persons of others * * *." (29 Cyc. 425; Wittenberg v. Seitz, 8 App. Div. 439; Mullen v. St. John, 57 N. Y. 567.) It is the duty of any person making repairs in a common hallway or passageway or street or place where people are lawfully traveling, to take reasonable precautions against accidents. The defendant Johnson seeks to relieve himself from the consequences of this rule' by pointing out that there were no contractual relations between himself and the plaintiff; but this duty to be careful does not grow out of a contractual relation; it arises from that basic and necessary regulation of civilization which forbids any person, because of his own convenience, to recklessly, heedlessly or carelessly injure another. Nobody is permitted by the law to create with impunity a stumbling block, a trap, a snare or a pitfall for the feet of those rightfully proceeding on their way. Therefore, as the case stood at the time of the nonsuit, Johnson was guilty of negligence.
Concerning the question of the plaintiff’s contributory negligence, that was clearly a question for the jury. It is true that the plaintiff knew the situation; the litter, the lumber, the mortar, the tools, the rubbish, the darkness, the unfinished condition; but she was not a trespasser. She had a right to be there. It was her duty, however, to be careful; in fact it was her duty to exercise much greater care than would be necessary in an ordinary hallway where no repairs were being made. But whether or not she was careful was a question for the jury.
From the above reasoning it follows that the nonsuit was improper and that a new trial should be granted with costs.
Woodward, J., concurred.